Exhibit 10.1

[Power Integrations, Inc. Letterhead]

June 30, 2006

Mr. Rafael Torres

Re: Employment Terms

Dear Rafael:

Power Integrations, Inc. (the “Company”) is pleased to offer you the position of
Vice President of Finance and Administration/Chief Financial Officer on the
following terms. This offer is subject to approval of the Company’s Board of
Directors (the “Board”) and its Compensation Committee.

You will be responsible for the duties assigned to your position and will report
directly to me. You will work at our facility located at San Jose, California.
Of course, the Company may change your position, duties, and work location from
time to time in its discretion.

Your salary will be $240,000 per year, less payroll deductions and all required
withholdings, paid bi-weekly. You will be eligible to participate in our
Executive Staff Bonus program pursuant to the terms of that program. Your
potential target bonus for 2006 will be $100,000.00 and will be prorated from
your start date. The Company will have the sole discretion to determine whether
you have earned any bonus under this program and to determine the amount of any
such bonus. Notwithstanding the above, the Company will pay you a minimum bonus
for 2006 equal to the prorated amount of the target bonus. If you leave the
Company for any reason prior to end of any bonus year, no pro rata bonus will be
earned.

In addition, after one year of employment, you will be eligible to participate
in the Executive Officers Benefits program pursuant to the terms of that
program. You will be eligible for the following standard Company benefits:
medical insurance, vacation, sick leave and holidays. Details about these
benefits are provided in the Employee Handbook and Summary Plan Descriptions,
available for your review. The Company may change compensation and benefits from
time to time in its discretion.

Subject to approval by the Board or its Compensation Committee, and pursuant to
the Company’s Equity Incentive Plan (the “Plan”), the Company shall grant you an
option to purchase up to 150,000 shares of the Company’s common stock at the
fair market value as determined by the Board as of the date of grant (the
“Option”). The Option will be subject to the terms and conditions of the Plan
and your grant agreement. Your grant agreement will include a four-year vesting
schedule. You will not be eligible for the annual option grant in year 2007. You
will be considered an “Insider” for purposes of trading company stock and are
required to comply with the Power Integrations’ Insider Trading policy.

As a Company employee, you will be expected to abide by Company policies and
procedures, and acknowledge in writing that you have read and will comply with
the Company’s Employee Handbook. As a condition of employment, you must read,
sign and comply with the Company’s standard form of Employee Proprietary
Information and Inventions Agreement which prohibits unauthorized use or
disclosure of Company proprietary information, and you must read, sign and
comply with the Company’s Code of Conduct.



--------------------------------------------------------------------------------

Your employment relationship is at will. You may terminate your employment with
the Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate your employment at any time, with
or without cause or advance notice. Your employment at-will status can only be
modified in a written agreement signed by you and by an officer of the Company.
As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. This offer also is subject to completion of a
satisfactory background check by the Company and its auditors KPMG LLC and
Deloitte & Touche LLC.

This letter, together with your Employee Proprietary Information and Assignment
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written. This
letter agreement cannot be changed except in a written agreement signed by you
and a duly authorized officer of the Company.

Please sign and date this letter and return it to me by 3:00 p.m. on Friday,
June 30, 2006, if you wish to accept employment at the Company under the terms
described above. If you accept our offer, we will then determine your start
date.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

/s/ Balu Balakrishnan

   Balu Balakrishnan    President and CEO    Accepted:   

/s/ Rafael Torres

  

6-30-06

Rafael Torres    Date

Confidential